internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 1-plr-107346-99 date date legend x state d1 d2 a b c d pursuant to a power_of_attorney on file in this office this responds to your letter dated date submitted on behalf of x requesting a ruling that the rental income received by x from renting commercial real_estate properties is not passive_investment_income within the meaning of sec_1362 facts x was incorporated in state on d1 and elected under sec_1362 to be taxed as a subchapter_s_corporation effective d2 through x’s employees as well as through independent contractors x provides cc dom p si 1-plr-107346-99 various services to properties services provided in the last year include property inspection grounds maintenance and general upkeep and cleaning and trash removal x is also responsible for the maintenance and repair of the buildings their structural_components and operating systems in addition to the services provided to tenants x handles the usual leasing and administrative functions involved in overseeing the management of real_estate of x’s a employees b devote time to rental activities x received or accrued approximately c in rents and paid_or_incurred approximately d in relevant expenses in d3 on properties law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be a subchapter_s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion after applying the applicable law and regulations to the facts as presented in this cc dom p si 1-plr-107346-99 ruling_request we conclude that the rents x receives from properties are not passive_investment_income under d c i except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding x’s election to be taxed as a subchapter_s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is also being to sent to x’s other authorized representative sincerely dianna k miosi chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of letter copy for sec_6110 purposes
